Exhibit 15 November 7, 2007 TrustCo Bank Corp NY Glenville, New York Re: Filing on the September 30, 2007 Form 10-Q for TrustCo Bank Corp NY With respect to the registration statements, Form S-8 (No. 33-60409), Form S-8 (No. 333-78811), Form S-8 (No. 333-115689), Form S-8 (No. 333-115674), Form S-3 (No. 333-99687), and Form S-3 (No. 333-146926) of TrustCo Bank Corp NY and subsidiaries we acknowledge our awareness of the incorporation by reference therein of our report dated November 7, 2007 related to our review of interim financial information. Pursuant to Rule 436 under the Securities Act of 1933 (the Act), such reports are not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections 7 and 11 of the Act. /s/KPMG LLP KPMG LLP Albany, New York November 7, 2007
